                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiffs,                                 4:19CR3011

      vs.
                                                                  ORDER
TAWHYNE M. PATTERSONSR., DAMON
D. WILLIAMS, DANTE D. WILLIAMS, IRA
MORROW, and WILLIAM BOOTHE, III,

                    Defendants.


      Based on the discussions with counsel today, the court finds that a trial and
pretrial motion deadline should not be set at this time. Counsel for Patterson needs
additional time to review the discovery, and competency issues remain as to Dante D.
Williams. Accordingly, and with the consent of counsel for the parties,

      IT IS ORDERED:

      1)     A trial date and pretrial motion deadline will not be set at this time. Instead,
             a status conference will be held before the undersigned magistrate judge
             at 9:00 a.m. on December 17, 2019 by telephone. All participants shall
             use the conferencing information provided by the court to participate in the
             call to discuss case progression and a potential trial setting. Counsel for
             the parties shall be present at the conference.

      2)     The Court further finds that in the interest of justice, the time between
             today’s date and December 17, 2019 shall be deemed excludable time in
             any computation of time under the requirements of the Speedy Trial Act,
             because additional time is needed to review discovery and confer with the
             defendants before setting a progression schedule to final resolution. See,
             18 U.S.C. 3161(h)(7).

      November 14, 2019.

                                                 BY THE COURT:

                                                 s/ Cheryl R. Zwart
                                                 United States Magistrate Judge
